Filed Under Rule 424(b)(3), Registration Statement No. 333-155631 Pricing Supplement Number 233 Dated August 01, 2011 (To: Prospectus Dated November 24, 2008 and Prospectus Supplement Dated November 26, 2008)  CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FND4 [] 100.000% 1.550% [] Fixed 3.000% MONTHLY 08/15/2019 09/15/2011 Yes Senior Unsecured Notes Redemption Information: Non-Callable
